DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figs. 3-4 and 8, sensor elements comprising a heater element having two arcuate turns on a side of a leading end surface of the sensor element, and further comprising sensor and monitor electrodes that each overlap with the heater element at least 50% and do not overlap with a reference electrode (see para. [0058]-[0066], [0079]-[0080] of the instant US PGPub).
Species II, Figs. 5-6, sensor elements comprising a heater element having two rectangular turns on a side of a leading end surface of the sensor element, and further comprising sensor and monitor electrodes that each overlap with the heater element at least 50% and overlap with a reference electrode (see para. [0067]-[0072] of the instant US PGPub).
Species III, Fig. 7, a sensor element comprising a heater element having three arcuate turns on a side of a leading end surface of the sensor element, and further comprising sensor and monitor electrodes that each overlap with the heater element at least 50% and overlap with a reference electrode (see para. [0073]-[0078] of the instant US PGPub).
Species IV, Figs. 9-10, sensor elements comprising a heater element having two arcuate turns on a side of a leading end surface of the sensor element, and further 
The species are independent or distinct because each species has mutually exclusive characteristics such as: (I) a heater element having two arcuate turns on a side of a leading end surface, and sensor and monitor electrodes that each overlap with the heater element at least 50% and do not overlap with a reference electrode, (II) a heater element having two rectangular turns on a side of a leading end surface, and sensor and monitor electrodes that each overlap with the heater element at least 50% and overlap with a reference electrode, (III) a heater element having three arcuate turns on a side of a leading end surface, and sensor and monitor electrodes that each overlap with the heater element at least 50% and overlap with a reference electrode, (IV) a heater element having two arcuate turns on a side of a leading end surface, and sensor and monitor electrodes that each do not overlap with the heater element at least 50% and do not overlap with a reference electrode. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic to Species I-III.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was made to John Mattingly on November 10, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.T./            Examiner, Art Unit 1794       

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795